Case 2:17-cv-08106-VAP-RAO Document 137 Filed 03/10/20 Page 1 of 2 Page ID #:1457



   1
   2
   3
   4
   5
   6
   7
                           UNITED STATES DISTRICT COURT
   8                      CENTRAL DISTRICT OF CALIFORNIA
   9
  10   JULIO C. ALAS, ROBERT J.                   Case No.: 2:17-cv-8106-VAP-RAO
       BUGIELSKI and CHAD S.
  11   SIMECEK, individually as
       participants in the AT&T Retirement        ORDER
  12   Savings Plan and as representatives
       of all persons similarly situated,         Judge: Hon. Virginia A. Phillips
  13
                    Plaintiffs,                   Date Action Filed: November 6, 2017
  14
             v.
  15
       AT&T SERVICES, INC. and
  16   BENEFIT PLAN INVESTMENT
       COMMITTEE,
  17
                    Defendants.
  18
  19         Plaintiffs Robert J. Bugielski and Chad S. Simecek, individually as
  20   participants in the AT&T Retirement Savings Plan and as representatives of all
  21   persons similarly situated (“Plaintiffs”), and Defendants AT&T Services, Inc. and
  22   Benefit Plan Investment Committee (collectively, “Defendants”) (Plaintiffs and
  23   Defendant are collectively referred to as the “Parties”), have stipulated and agreed
  24   that Plaintiffs should be permitted to take the deposition of Defendant AT&T
  25   Services, Inc. pursuant to Fed. R. Civ. P. 30(b)(6) after the March 9, 2020 class
  26   certification discovery cut-off.
  27         Having considered the Parties’ Stipulation, and for good cause shown, the
  28   Parties’ Stipulation Extending Discovery Deadline for the Purpose of Conducting a

                                          [PROPOSED] ORDER
Case 2:17-cv-08106-VAP-RAO Document 137 Filed 03/10/20 Page 2 of 2 Page ID #:1458



   1   30(b)(6) Deposition is GRANTED. Plaintiffs are permitted to take a deposition
   2   pursuant to Fed. R. Civ. P. 30(b)(6) noticed for March 24, 2020.
   3
   4   IT IS SO ORDERED.
   5
   6   Dated: March 10, 2020                   By: ________________________
                                               Hon. Virginia A. Phillips
   7                                           Chief Judge, United States District Court
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                        [PROPOSED] ORDER
